Exhibit 10.1

 

EXECUTION VERSION

 

UNDERWRITING AGREEMENT

 

United States Steel Corporation

 

$650,000,000 6.250% Senior Notes due 2026

 

March 13, 2018

 

J.P. Morgan Securities LLC

As Representative of the

several Underwriters listed

in Schedule 1 hereto

 

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

 

Ladies and Gentlemen:

 

United States Steel Corporation, a Delaware corporation (the “Company”),
proposes to issue and sell to the several Underwriters listed in Schedule 1
hereto (the “Underwriters”), for whom you are acting as representative (the
“Representative”), $650,000,000 aggregate principal amount of its 6.250% Senior
Notes due 2026 (the “Securities”).  The Securities will be issued pursuant to an
indenture dated as of May 21, 2007 (the “Base Indenture”) between the Company
and The Bank of New York Mellon, as trustee (the “Trustee”), as heretofore
supplemented and amended and as to be further supplemented and amended by a
Ninth Supplemental Indenture, to be dated as of March 15, 2018, to the Base
Indenture relating to the Securities (the “Supplemental Indenture” and, together
with the Base Indenture and any other amendments or supplements thereto, the
“Indenture”), between the Company and the Trustee.

 

The Company hereby confirms its agreement with the several Underwriters
concerning the purchase and sale of the Securities, as follows:

 

1.                                      Registration Statement.  The Company has
prepared and filed with the Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder (collectively, the “Securities Act”), a
registration statement on Form S-3 (No. 333-209914), including a prospectus (the
“Basic Prospectus”), relating to the Securities.  The Company has also filed, or
proposes to file, with the Commission pursuant to Rule 424 under the Securities
Act a prospectus supplement specifically relating to the Securities (the
“Prospectus Supplement”).  The registration statement, as amended at the time of
this Agreement, including the information, if any, deemed pursuant to Rule 430A,
430B or 430C under the Securities Act to be part of the registration statement
at the time of its effectiveness, is referred to herein as the “Registration
Statement”; and as used herein, the term

 

--------------------------------------------------------------------------------


 

“Prospectus” means the Basic Prospectus included in the Registration Statement
(and any amendments thereto) as supplemented by the prospectus supplement
specifically relating to the Securities in the form first used (or made
available upon request of purchasers pursuant to Rule 173 under the Securities
Act) in connection with confirmation of sales of the Securities and the term
“Preliminary Prospectus” means the preliminary prospectus supplement
specifically relating to the Securities together with the Basic Prospectus. 
References herein to the Registration Statement, the Basic Prospectus, any
Preliminary Prospectus or the Prospectus shall be deemed to refer to and include
the documents incorporated by reference therein.  The terms “supplement,”
“amendment” and “amend” as used herein with respect to the Registration
Statement, any Preliminary Prospectus or the Prospectus shall be deemed to refer
to and include any documents filed by the Company under the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
thereunder (the “Exchange Act”) subsequent to the date of this Agreement which
are deemed to be incorporated by reference therein.  For purposes of this
Agreement, the term “Effective Time” means the effective date of the
Registration Statement with respect to the offering of the Securities, as
determined for the Company pursuant to Section 11 of the Securities Act and Item
512 of Regulation S-K, as applicable.

 

At or prior to 3:15 p.m. on March 13, 2018, the time when the first sale of the
Securities was made (the “Time of Sale”), the Company had prepared the following
information (collectively, the “Time of Sale Information”): a Preliminary
Prospectus, dated March 13, 2018, and each “free writing prospectus” (as defined
pursuant to Rule 405 of the Securities Act) identified in Schedule 2 hereto.

 

2.                                      Purchase of the Securities by the
Underwriters.  (a)  The Company agrees to issue and sell the Securities to the
several Underwriters as provided in this Agreement, and each Underwriter, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of the Securities
set forth opposite such Underwriter’s name in Schedule 1 hereto at a price equal
to 98.5% of the principal amount thereof plus accrued interest, if any, from
March 15, 2018, to the Closing Date (as such term is hereinafter defined).  The
Company will not be obligated to deliver any of the Securities except upon
payment for all the Securities to be purchased as provided herein.

 

(b)                                 The Company understands that the
Underwriters intend to make a public offering of the Securities as soon after
the effectiveness of this Agreement as in the judgment of the Representative is
advisable, and initially to offer the Securities on the terms set forth in the
Prospectus.  The Company acknowledges and agrees that the Underwriters may offer
and sell Securities to or through any affiliate of an Underwriter and that any
such affiliate may offer and sell Securities purchased by it to or through any
Underwriter.

 

(c)                                  Payment for and delivery of the Securities
will be made at the offices of Simpson Thacher & Bartlett LLP at 10:00 a.m., New
York City time, on March 15, 2018, or at such other time or place on the same or
such other date, not later than the fifth business day thereafter, as the
Representative and the Company may agree upon in writing.  The time and date of
such payment and delivery is referred to herein as the “Closing Date.”

 

2

--------------------------------------------------------------------------------


 

(d)                                 Payment for the Securities shall be made by
wire transfer in immediately available funds to the account(s) specified by the
Company to the Representative against delivery to the nominee of The Depository
Trust Company, for the account of the Underwriters, of one or more global notes
representing the Securities (the “Global Notes”), with any transfer taxes
payable in connection with the sale of the Securities duly paid by the Company. 
The Global Notes will be in form and substance reasonably satisfactory to the
Representative.

 

(e)                                  The Company acknowledges and agrees that
the Underwriters are acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the offering of the
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Company or any other person with respect to such offering. 
Additionally, no such Underwriter is advising the Company or any other person as
to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction.  The Company shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated hereby, and such Underwriters
shall have no responsibility or liability to the Company with respect thereto.
Any review by such Underwriters of the Company, the transactions contemplated
thereby or other matters relating to such transactions will be performed solely
for the benefit of the Underwriters and shall not be on behalf of the Company.

 

3.                                      Representations and Warranties of the
Company.  The Company represents and warrants to each Underwriter that:

 

(a)         Registration Statement and Prospectus.  The Registration Statement
has become effective under the Securities Act.  The Registration Statement is an
“automatic shelf registration statement” as defined under Rule 405 of the
Securities Act that has been filed with the Commission not earlier than three
years prior to the date hereof; and no notice of objection of the Commission to
the use of such registration statement or any post-effective amendment thereto
pursuant to Rule 401(g)(2) under the Securities Act has been received by the
Company.  The Company has not received any order suspending the effectiveness of
the Registration Statement by the Commission and has not received notice of any
proceeding for that purpose or notice that any action instituted pursuant to
Section 8A of the Securities Act against the Company or related to the offering
has been initiated or threatened by the Commission; as of the Effective Time,
the Registration Statement complied, and as of the date of any amendment thereto
will comply, in all material respects with the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission thereunder
(collectively the “Trust Indenture Act”) and the Securities Act and did not and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading; and as of the date of the Prospectus and any
amendment or supplement thereto, the Prospectus complied in all material
respects with the Securities Act and did not, and as of the Closing Date the
Prospectus will not, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that the Company makes no representation and
warranty with respect to (i) that part of the Registration Statement that
constitutes the Statement of Eligibility and Qualification (Form T-1) of the
Trustee under the Trust Indenture Act or (ii) any statements or omissions made
in reliance upon and in conformity

 

3

--------------------------------------------------------------------------------


 

with information relating to any Underwriter furnished to the Company in writing
by such Underwriter through the Representative expressly for use in the
Registration Statement and the Prospectus and any amendment or supplement
thereto.

 

(b)                                 Time of Sale Information. The Time of Sale
Information, at the Time of Sale, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company makes no representation and warranty with respect to any statements or
omissions made in reliance upon and in conformity with information relating to
any Underwriter furnished to the Company in writing by such Underwriter through
the Representative expressly for use in such Time of Sale Information.  No
statement of material fact included in the Prospectus that is required to be
included in the Time of Sale Information has been omitted from the Time of Sale
Information and no statement of material fact included in the Time of Sale
Information that is required to be included in the Prospectus has been omitted
therefrom.

 

(c)                                  Issuer Free Writing Prospectus.  The
Company (including its agents and representatives, other than the Underwriters
in their capacity as such) has not prepared, made, used, authorized, approved or
referred to and will not prepare, make, use, authorize, approve or refer to any
“written communication” (as defined in Rule 405 under the Securities Act) that
constitutes an offer to sell or solicitation of an offer to buy the Securities
(each such communication by the Company or its agents and representatives (other
than a communication referred to in clauses (i), (ii) and (iii) of this
Section 3(c)), an “Issuer Free Writing Prospectus”) other than (i) any document
not constituting a prospectus pursuant to Section 2(a)(10)(a) of the Securities
Act or Rule 134 under the Securities Act, (ii) the Preliminary Prospectus,
(iii) the Prospectus, (iv) the documents listed on Schedule 2 hereto which
constitutes part of the Time of Sale Information and (v) any electronic road
show or any other written communications, in each case approved in writing in
advance by the Representative.  Each such Issuer Free Writing Prospectus
complied in all material respects with the Securities Act, has been or will be
(within the time period specified in Rule 433) filed in accordance with the
Securities Act (to the extent required thereby) and, when taken together with
the Time of Sale Information (at the Time of Sale) accompanying, or delivered
prior to delivery of, or filed prior to the first use of such Issuer Free
Writing Prospectus, did not, and at the Closing Date will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that the Company makes no
representation or warranty with respect to any statements or omissions made in
each such Issuer Free Writing Prospectus in reliance upon and in conformity with
information relating to any Underwriter furnished to the Company in writing by
such Underwriter through the Representative expressly for use in any Issuer Free
Writing Prospectus.

 

(d)                                 Incorporated Documents.  The documents
incorporated by reference in the Registration Statement, the Time of Sale
Information and the Prospectus, when filed with the Commission, conformed or
will conform, as the case may be, in all material respects with the requirements
of the Exchange Act and did not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Company Organization and Good Standing. 
The Company has been duly incorporated and is an existing corporation in good
standing under the laws of the State of Delaware, with power and authority
(corporate and other) to own its properties and conduct its business as
described in the Time of Sale Information and the Prospectus; and the Company is
duly qualified to do business as a foreign corporation in good standing in all
other jurisdictions in which its ownership or lease of property or the conduct
of its business requires such qualification, except where the failure to so
qualify would not reasonably be expected to have a material adverse effect upon
the financial condition, business, properties or results of operations of the
Company and its subsidiaries, taken as a whole, or on the performance by the
Company of its obligations under this Agreement and the Securities (a “Material
Adverse Effect”).

 

(f)                                   Subsidiary Organization and Good
Standing.  Each subsidiary of the Company listed on Annex A (each, a “Designated
Subsidiary”) has been duly incorporated or otherwise organized and is an
existing corporation, limited liability company or other business entity in good
standing (if such designation exists in the jurisdiction of organization or
formation of such entity) under the laws of the jurisdiction of its
incorporation or organization, with power and authority (corporate, limited
liability company and other) to own its properties and conduct its business as
described in the Time of Sale Information and the Prospectus; and each
Designated Subsidiary of the Company is duly qualified to do business as a
foreign corporation or other business entity in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to so qualify
would not reasonably be expected to have a Material Adverse Effect; all of the
issued and outstanding capital stock or other equity securities of each
Designated Subsidiary of the Company have been duly authorized and are validly
issued, fully paid and nonassessable (except, in the case of any foreign
subsidiary, for directors’ qualifying shares); and the shares of capital stock
or other equity securities of each Designated Subsidiary owned by the Company,
directly or through subsidiaries, are owned free from any lien, charge,
encumbrance, defect, security interest, restriction on voting or transfer or any
other claim of any third party (collectively, “Liens”), except such Liens that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  As of December 31, 2017, there are no significant
subsidiaries of the Company that are not listed on Annex A hereto.  The
subsidiaries of the Company not listed on Annex A hereto, in the aggregate,
represented no more than 15% of the (i) net sales of the Company and its
subsidiaries for the twelve months ended December 31, 2017 and (ii) total assets
of the Company and its subsidiaries as of December 31, 2017.

 

(g)                                  Capitalization.  All outstanding shares of
capital stock of the Company have been duly authorized and are validly issued,
fully paid and non-assessable and are not subject to any pre-emptive or similar
rights.  The Company had an authorized capitalization as of December 31, 2017 as
set forth in the Registration Statement, the Time of Sale Information and the
Prospectus under the heading “Capitalization.”

 

(h)                                 No Broker’s Fees.  Except as disclosed in
the Time of Sale Information and the Prospectus, there are no contracts,
agreements or understandings between the Company and any person that would give
rise to a valid claim against the Company or any Underwriter for a brokerage
commission, finder’s fee or other like payment in connection with this offering.

 

5

--------------------------------------------------------------------------------


 

(i)                                     No Registration Rights.  There are no
contracts, agreements or understandings between the Company and any person
granting such person the right to require the Company to file a registration
statement under the Securities Act with respect to any securities of the Company
owned or to be owned by such person or to require the Company to include such
securities in the securities registered pursuant to the Registration Statement
or with any securities being registered pursuant to any other registration
statement filed by the Company under the Securities Act.

 

(j)                                    No Consents Required.  No consent,
approval, authorization, or order of, or filing with, any governmental agency or
body or any court is required for the consummation of the transactions
contemplated by this Agreement, the Securities and the Indenture (collectively,
the “Transaction Documents”) in connection with the issuance and sale of the
Securities or the consummation by the Company of the transactions contemplated
hereby, except such (i) as have been obtained and made under the Securities Act
and (ii) as may be required under state securities laws in connection with the
purchase and distribution of the Securities by the Underwriters, and except for
such consents, approvals, authorizations, orders or filings the failure of which
to obtain or make would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(k)                                 No Conflicts.  The execution, delivery and
performance by the Company of the Transaction Documents, the issuance and sale
of the Securities and compliance by the Company with the terms thereof and the
consummation of the transactions contemplated by the Transaction Documents, will
not result in a breach or violation of any of the terms and provisions of, or
constitute a default under, (i) any statute, any rule, regulation or order of
any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any Designated Subsidiary of the Company or any
of their properties, (ii) any agreement or instrument to which the Company or
any such Designated Subsidiary is a party or by which the Company or any such
Designated Subsidiary is bound or to which any of the properties of the Company
or any such Designated Subsidiary is subject or (iii) the charter, by-laws or
other organizational document of the Company or any such Designated Subsidiary.

 

(l)                                     Due Authorization.  The Company has full
right, power and authority to execute and deliver the Transaction Documents and
to perform its obligations hereunder and thereunder; and all action required to
be taken for the due and proper authorization, execution and delivery of each of
the Transaction Documents and the consummation of the transactions contemplated
thereby has been duly and validly taken.

 

(m)                             The Indenture.  The Indenture has been duly
authorized by the Company and has been duly qualified under the Trust Indenture
Act and the Base Indenture constitutes, and the Supplemental Indenture, when
duly executed and delivered in accordance with its terms by each of the parties
thereto, will constitute, a valid and legally binding agreement of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability (collectively, the “Enforceability
Exceptions”).

 

6

--------------------------------------------------------------------------------


 

(n)                                 The Securities.  The Securities have been
duly authorized by the Company and, when duly executed, authenticated, issued
and delivered in accordance with the Indenture and paid for as provided herein,
will be duly and validly issued and outstanding and will constitute valid and
legally binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to the Enforceability Exceptions, and will
be entitled to the benefits of the Indenture.

 

(o)                                 Underwriting Agreement.  This Agreement has
been duly authorized, executed and delivered by the Company.

 

(p)                                 No Violation or Default.  Neither the
Company nor any of the Designated Subsidiaries is (i) in violation of its
respective charter or by-laws or other organizational documents, (ii) in default
in the performance of any obligation, agreement, covenant or condition contained
in any indenture, loan agreement, mortgage, lease or other agreement or
instrument that is material to the Company and its subsidiaries, taken as a
whole, to which the Company or any Designated Subsidiaries is a party or by
which the Company or any Designated Subsidiaries or their respective property is
bound, or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except for such defaults and violations in the case of these clauses
(ii) and (iii) that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(q)                                 Title to Real and Personal Property.  Except
as disclosed in the Time of Sale Information and the Prospectus, the Company and
the Designated Subsidiaries have good and marketable title to all real
properties and good and indefeasible title to all other properties and assets
owned by them that are material to the business of the Company and its
subsidiaries, in each case free from liens, encumbrances, claims, security
interests, defects and imperfections of title, except such liens, encumbrances,
claims, defects and imperfections of title that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; and
except as disclosed in the Time of Sale Information and the Prospectus, the
Company and its subsidiaries hold their respective leased real or personal
property under valid and enforceable leases free from any liens, encumbrances,
claims, security interests, restrictions, defects and imperfections of title or
exceptions that would materially interfere with the business of the Company and
its subsidiaries, taken as a whole.  The Company and its subsidiaries own or
lease all properties and assets necessary to conduct their business as described
in the Time of Sale Information and the Prospectus.

 

(r)                                    Licenses and Permits.  The Company and
the Designated Subsidiaries possess adequate licenses, certificates, authorities
or permits issued by the appropriate governmental agencies or bodies necessary
to conduct their business as described in the Time of Sale Information and the
Prospectus and have not received any notice of proceedings relating to the
revocation or modification of any such license, certificate, authority or permit
that, if determined adversely to the Company or any Designated Subsidiary, would
reasonably be expected to have a Material Adverse Effect.

 

(s)                                   Descriptions of the Transaction
Documents.  The Transaction Documents conform in all material respects to the
descriptions thereof contained in the Time of Sale Information and the
Prospectus.

 

7

--------------------------------------------------------------------------------


 

(t)                                    No Labor Disputes.  Except as disclosed
in the Time of Sale Information and the Prospectus, no labor dispute with the
employees of the Company or any of its subsidiaries exists or, to the knowledge
of the Company, is imminent that would reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

 

(u)                                 Title to Intellectual Property.  Except as
would not reasonably be expected to have a Material Adverse Effect, (i) the
Company and the Designated Subsidiaries own, possess, have the right to use or
can acquire on reasonable terms adequate patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, domain names and other source indicators, copyrights and
copyrightable works, know-how, trade secrets, systems, procedures, proprietary
or confidential information and all other intellectual property, industrial
property and proprietary rights (collectively, “Intellectual Property”) to
conduct their respective businesses; (ii) the Company and the Designated
Subsidiaries’ conduct of their respective businesses does not infringe,
misappropriate or otherwise violate any Intellectual Property of any person;
(iii) the Company and the Designated Subsidiaries have not received any written
notice of any claim relating to Intellectual Property; and (iv) to the knowledge
of the Company, the Intellectual Property of the Company and the Designated
Subsidiaries is not being infringed, misappropriated or otherwise violated by
any person.

 

(v)                                 Compliance With Environmental Laws.  Except
as disclosed in the Time of Sale Information and the Prospectus, neither the
Company nor any of its subsidiaries is in violation of any statute, any rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “environmental
laws”), owns or operates any real property contaminated with any substance that
is subject to any environmental laws, is liable for any off-site disposal or
contamination pursuant to any environmental laws, or is subject to any claim
relating to any environmental laws, which violation, contamination, liability or
claim could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; and the Company is not aware of any pending
investigation which would reasonably be expected to lead to such a claim.

 

(w)                               Legal Proceedings.  Except as described in the
Time of Sale Information and the Prospectus, there are no legal, governmental or
regulatory actions, claims, suits, arbitrations or proceedings (“Actions”)
pending to which the Company or any of its subsidiaries is a party or to which
any property, right or asset of the Company or any of its subsidiaries is the
subject that could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; and neither any such Actions nor any legal,
governmental or regulatory investigations to which the Company or any of its
subsidiaries is a party or to which any property, right or asset of the Company
or any of its subsidiaries is the subject that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, are, to the
knowledge of the Company, threatened by any governmental or regulatory authority
or by others.

 

(x)                                 Financial Statements of the Company.  The
financial statements of the Company and the related notes thereto included or
incorporated by reference in the Registration Statement, the Time of Sale
Information and the Prospectus present fairly in all material respects the
consolidated financial position of the Company and its consolidated subsidiaries
as of the dates

 

8

--------------------------------------------------------------------------------


 

shown and their results of operations and cash flows for the periods shown, and,
except as otherwise disclosed in the Time of Sale Information and the
Prospectus, such financial statements have been prepared in conformity with
generally accepted accounting principles in the United States applied on a
consistent basis throughout the periods covered thereby, and the supporting
schedules included in the Registration Statement present fairly the information
required to be stated therein; and the other financial information of the
Company included in the Registration Statement, the Time of Sale Information and
the Prospectus has been derived from the accounting records of the Company and
its subsidiaries and presents fairly in all material respects the information
shown thereby.

 

(y)                                 Taxes.  The Company and its Designated
Subsidiaries have timely filed all material federal, state, local and foreign
income tax returns that have been required to be filed and have paid all taxes
indicated by said returns and all assessments received by any of them to the
extent that such material taxes have become due and are not being contested in
good faith in appropriate proceedings.  All material tax liabilities have been
adequately provided for in the financial statements of the Company.

 

(z)                                  No Material Adverse Change.  Since the date
of the most recent financial statements of the Company included in the
Registration Statement, the Time of Sale Information and the Prospectus,
(i) there has not been any material change in the capital stock or long term
debt of the Company or any of its subsidiaries, or any dividend or distribution
of any kind declared, set aside for payment, paid or made by the Company on any
class of capital stock (other than any regular quarterly dividend), or any
material adverse change, or any development involving a prospective material
adverse change, in or affecting the business, properties, rights, assets,
management, financial position, results of operations or prospects of the
Company and its subsidiaries taken as a whole; (ii) neither the Company nor any
of its subsidiaries has entered into any transaction or agreement that is
material to the Company and its subsidiaries taken as a whole or incurred any
liability or obligation, direct or contingent, that is material to the Company
and its subsidiaries taken as a whole; and (iii) neither the Company nor any of
its subsidiaries has sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in each case of (i), (ii) and (iii) of this Section 3(z) as otherwise
disclosed in the Registration Statement, the Time of Sale Information and the
Prospectus.

 

(aa)                          Reporting Requirements.  The Company is subject to
the reporting requirements of either Section 13 or Section 15(d) of the Exchange
Act and files reports with the Commission on the Electronic Data Gathering,
Analysis, and Retrieval (EDGAR) system.

 

(bb)                          Independent Accountants.  PricewaterhouseCoopers
LLP, who has certified certain financial statements of the Company and its
subsidiaries, are independent public accountants with respect to the Company and
its subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

 

(cc)                            No Undisclosed Relationships.  No relationship,
direct or indirect, exists between or among the Company or any of its
subsidiaries, on the one hand, and the directors, officers,

 

9

--------------------------------------------------------------------------------


 

stockholders, customers or suppliers of the Company or any of its subsidiaries,
on the other, that is required by the Securities Act to be described in the
Registration Statement, the Time of Sale Information and the Prospectus and that
is not so described.

 

(dd)                          Compliance With ERISA.  (1) Each employee benefit
plan (including, without limitation, any “multiemployer plan” within the meaning
of Section 4001(a)(3) of ERISA), within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that is
maintained, administered or contributed to by the Company or any of its
affiliates for employees or former employees of the Company and its affiliates
has been maintained in compliance in all material respects with its terms and
the requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”); (2) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any such plan excluding transactions effected pursuant to a statutory or
administrative exemption; (3) no failure to meet the minimum funding standards
under Section 412 of the Code or Section 302 of ERISA has occurred with respect
to any such plan which is subject to Section 412 of the Code or Section 302 of
ERISA and no application has been made for a waiver or modification of the
minimum funding standard (including any required installment payments) under
Section 412 of the Code or Section 302 of ERISA with respect to any such plan;
and (4) except as otherwise disclosed in the Time of Sale Information and the
Prospectus, the fair market value of the assets of each such plan (excluding for
these purposes accrued but unpaid contributions) exceeds the present value of
all benefits accrued under such plan based on actuarial assumptions and methods
that are compliant with the requirements of Code Section 430(h) and regulations
thereunder; and neither the Company nor any of its affiliates has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA in respect of
any such plan, other than liability for the payment of required PBGC insurance
premiums under Section 4007 of ERISA; provided, however that for purposes of
clauses (1) — (3), such representations shall be made to the knowledge of the
Company.

 

(ee)                            Disclosure Controls.  The Company and its
subsidiaries maintain an effective system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that is designed
to ensure that information required to be disclosed by the Company in reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure.  As of the
date of the Time of Sale Information and the Prospectus, the Company and its
subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act.

 

(ff)                              Accounting Controls.  The Company and its
subsidiaries maintain systems of “internal control over financial reporting” (as
defined in Rule 13a-15(f) of the Exchange Act) that comply with the requirements
of the Exchange Act and have been designed by, or under the supervision of their
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles in the United States, including, but not

 

10

--------------------------------------------------------------------------------


 

limited to internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles in the United States and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. 
There are no “material weaknesses” in the Company’s internal controls over
financial reporting.

 

(gg)                            Sarbanes-Oxley Act.  There is and has been no
failure on the part of the Company or to the Company’s knowledge, any of the
Company’s directors or officers, in their capacities as such, to comply in all
material respects with the applicable provisions of the Sarbanes-Oxley Act of
2002, as amended, and the rules and regulations promulgated in connection
therewith, including Section 402 related to loans and Sections 302 and 906
related to certifications.

 

(hh)         No Unlawful Payments.  Except as specifically disclosed in the
Company’s public filings as of the date of this Agreement, neither the Company
nor any of its subsidiaries, nor any director, officer or employee of the
Company or any of its subsidiaries nor, to the knowledge of the Company, any
agent or affiliate acting on behalf of the Company or any of its subsidiaries,
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or unlawful benefit to any foreign or
domestic government official or employee, including of any government-owned or
controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977, as amended, or any other applicable anti-bribery or
anti-corruption law; or (iv) made, offered, agreed, requested or taken an act in
furtherance of any unlawful bribe or other unlawful benefit, including, without
limitation, any  rebate, payoff, influence payment, kickback or other unlawful
or improper payment or benefit.  The Company and its subsidiaries have
instituted, maintain and enforce policies and procedures designed to promote and
ensure compliance with all applicable anti-bribery and anti-corruption laws.

 

(ii)                                  Compliance with Money Laundering Laws. 
The operations of the Company and its subsidiaries are and have been conducted
at all times in compliance in all material respects with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the applicable money laundering
statutes of all jurisdictions where the Company or any of its subsidiaries
conducts business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

 

11

--------------------------------------------------------------------------------


 

(jj)                                Compliance with Sanctions Laws.  Neither the
Company nor any of its subsidiaries, directors, officers or employees, nor, to
the knowledge of the Company, any agent, affiliate or other person associated
with or acting on behalf of the Company or any of its subsidiaries is currently
the subject or the target of any sanctions administered or enforced by the U.S.
government (including, without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury (“OFAC”) or the U.S. Department of State
and including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company or any of its subsidiaries located, organized
or resident in a country or territory that is the subject or target of
Sanctions, including, without limitation, Cuba, Iran, North Korea, Syria and
Crimea (each, a “Sanctioned Country”); and the Company will not directly or
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person that, at the time of such funding or
facilitation, is the subject or target of Sanctions, to the extent such
activities or business would be prohibited by applicable Sanctions, (ii) to fund
or facilitate any activities of or business in any Sanctioned Country, to the
extent such activities or business would be prohibited by applicable Sanctions,
or (iii) in any other manner that will result in a violation by any person
(including any person participating in the transaction, whether as underwriter,
initial purchaser, advisor, investor or otherwise) of Sanctions.  For the past
five years, the Company and its subsidiaries have not knowingly engaged in and
are not now knowingly engaged in any unlawful dealings or transactions with any
person that at the time of the dealing or transaction is or was the subject or
the target of Sanctions or with any Sanctioned Country.

 

(kk)                          No Stabilization.  The Company has not taken,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

 

(ll)                                  Investment Company Act.  The Company is
not and, after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in the Time of Sale Information
and the Prospectus, will not be an “investment company” as defined in the
Investment Company Act of 1940.

 

(mm)                  Status under the Securities Act.  The Company is not an
ineligible issuer and is a well-known seasoned issuer, in each case as defined
under the Securities Act, in each case at the times specified in the Securities
Act in connection with the offering of the Securities.

 

(nn)                          Statistical and Market Data.  Nothing has come to
the attention of the Company that has caused the Company to believe that the
statistical and market-related data included in the Registration Statement, the
Time of Sale Information and the Prospectus is not based on or derived from
sources that are reliable and accurate in all material respects.

 

(oo)                          Forward-Looking Statements.  No forward-looking
statement (within the meaning of Section 27A of the Securities Act and
Section 21E of the Exchange Act) included or incorporated by reference in the
Registration Statement, the Time of Sale Information or the

 

12

--------------------------------------------------------------------------------


 

Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

 

(pp)                          Stock Options.  With respect to the stock options
(the “Stock Options”) granted pursuant to the stock-based compensation plans of
the Company and its subsidiaries (the “Company Stock Plans”), (i) each Stock
Option intended to qualify as an “incentive stock option” under Section 422 of
the Code so qualifies, (ii) each grant of a Stock Option was duly authorized no
later than the date on which the grant of such Stock Option was by its terms to
be effective (the “Grant Date”) by all necessary corporate action, including, as
applicable, approval by the board of directors of the Company (or a duly
constituted and authorized committee thereof) and any required stockholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by each
party thereto, (iii) each such grant was made in accordance with the terms of
the Company Stock Plans, the Exchange Act and all other applicable laws and
regulatory rules or requirements, including the rules of the New York Stock
Exchange and any other exchange on which Company securities are traded, and
(iv) each such grant was properly accounted for in accordance with GAAP in the
financial statements (including the related notes) of the Company and disclosed
in the Company’s filings with the Commission in accordance with the Exchange Act
and all other applicable laws. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company of granting, Stock
Options prior to, or otherwise coordinating the grant of Stock Options with, the
release or other public announcement of material information regarding the
Company or its subsidiaries or their results of operations or prospects.

 

(qq)                          eXtensible Business Reporting Language.  The
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Registration Statement fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

4.                                      Further Agreements of the Company.  The
Company covenants and agrees with each Underwriter that:

 

(a)                                 Filings with the Commission.  The Company
will (i) pay the registration fees for this offering within the time period
required by Rule 456(b)1(i) under the Securities Act (without giving effect to
the proviso therein) and in any event prior to the Closing Date and (ii) file
the Prospectus in a form approved by the Representative on behalf of the
Underwriters with the Commission pursuant to Rule 424 under the Securities Act
not later than the close of business on the second business day following the
date of determination of the public offering price of the Securities or, if
applicable, such earlier time as may be required by Rule 424(b) and Rule 430A,
430B or 430C under the Securities Act.  The Company will file any Issuer Free
Writing Prospectus (including the Pricing Term Sheet substantially in the form
of Schedule 3 hereto) to the extent required by Rule 433 under the Securities
Act, and the Company will furnish copies of the Prospectus and each Issuer Free
Writing Prospectus (to the extent not previously delivered) to the Underwriters
in New York City prior to 10:00 A.M., New York City time, on the business day
next succeeding the date of this Agreement in such quantities as the
Representative may reasonably request.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Delivery of Copies.  The Company will
deliver, without charge, to each Underwriter (A) a conformed copy of the
Registration Statement as originally filed and each amendment thereto, in each
case including all exhibits and consents filed therewith and (B) during the
Prospectus Delivery Period (as hereinafter defined), as many copies of the
Prospectus (including all amendments and supplements thereto and documents
incorporated by reference therein) and each Issuer Free Writing Prospectus (if
applicable) as the Representative may reasonably request.  As used herein, the
term “Prospectus Delivery Period” means such period of time after the first date
of the public offering of the Securities as in the opinion of counsel for the
Underwriters a prospectus relating to the Securities is required by law to be
delivered (or would be required to be delivered but for Rule 172 under the
Securities Act) in connection with sales of the Securities by any Underwriter or
dealer.

 

(c)                                  Amendments or Supplements; Issuer Free
Writing Prospectuses.  In connection with the transactions contemplated by this
Agreement, before making, preparing, using, authorizing, approving, referring to
or filing any Issuer Free Writing Prospectus, and before filing any amendment or
supplement to the Registration Statement or the Prospectus, the Company will
furnish to the Representative and counsel for the Underwriters a copy of the
proposed Issuer Free Writing Prospectus, amendment or supplement for review and
will not make, prepare, use, authorize, approve, refer to or file any such
Issuer Free Writing Prospectus or file any such proposed amendment or supplement
to which the Representative reasonably objects unless the Company reasonably
believes such filing is required under applicable law.

 

(d)                                 Notice to the Representative.  The Company
will advise the Representative promptly, and confirm such advice in writing
(which may be by email), (i) when any amendment to the Registration Statement
has been filed or becomes effective; (ii) when any supplement to the Prospectus,
any amendment to the Prospectus or any Issuer Free Writing Prospectus has been
filed; (iii) (a) of any request by the Commission for any amendment to the
Registration Statement, (b) of any amendment or supplement to the Prospectus,
(c) of the receipt of any comments from, or requests for additional information
by, the Commission relating to the Registration Statement or (d) within the
Prospectus Delivery Period, of any other request by the Commission for any
additional information; (iv) upon receipt of notice of the issuance by the
Commission of any order suspending the effectiveness of the Registration
Statement or preventing or suspending the use of any Preliminary Prospectus or
the Prospectus or the initiation or, to the knowledge of the Company,
threatening of any proceeding for that purpose or pursuant to Section 8A of the
Securities Act; (v) of the occurrence of any event within the Prospectus
Delivery Period as a result of which the Prospectus, the Time of Sale
Information or any Issuer Free Writing Prospectus as then amended or
supplemented would include any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances existing when the Prospectus, the Time of Sale
Information or any Issuer Free Writing Prospectus is delivered to a purchaser,
not misleading; (vi) of the receipt by the Company of any notice of objection of
the Commission to the use of the Registration Statement or any post-effective
amendment thereto pursuant to Rule 401(g)(2) under the Securities Act; and
(vii) of the receipt by the Company of any notice with respect to any suspension
of the qualification of the Securities for offer and sale in any jurisdiction or
the initiation or, to the knowledge of the Company, threatening of any
proceeding for such purpose; and the Company will use its commercially
reasonable efforts to prevent the issuance of any such order suspending the
effectiveness of the Registration Statement,

 

14

--------------------------------------------------------------------------------


 

preventing or suspending the use of any Preliminary Prospectus or the Prospectus
or suspending any such qualification of the Securities and, if any such order is
issued, will use its commercially reasonable efforts to obtain as soon as
possible the withdrawal thereof.

 

(e)                                  Time of Sale Information.  If at any time
prior to the Closing Date (i) any event shall occur or condition shall exist as
a result of which the Time of Sale Information as then amended or supplemented
would include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances, not misleading or (ii) it is necessary to amend or supplement
the Time of Sale Information to comply with applicable law, the Company will
promptly notify the Underwriters thereof and forthwith prepare and, subject to
paragraph (c) of this Section 4, file with the Commission (to the extent
required) and furnish to the Underwriters and to such dealers as the
Representative may designate, such amendments or supplements to the Time of Sale
Information as may be necessary so that the statements in the Time of Sale
Information as so amended or supplemented will not, in the light of the
circumstances, be misleading or so that the Time of Sale Information will comply
with applicable law.

 

(f)                                   Ongoing Compliance.  If during the
Prospectus Delivery Period (i) any event shall occur or condition shall exist as
a result of which the Prospectus as then amended or supplemented would include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances existing when the Prospectus is delivered to a purchaser, not
misleading or (ii) it is necessary to amend or supplement the Prospectus to
comply with applicable law, the Company will promptly notify the Underwriters
thereof and forthwith prepare and, subject to paragraph (c) of this Section 4,
file with the Commission and furnish to the Underwriters and to such dealers as
the Representative may designate, such amendments or supplements to the
Prospectus as may be necessary so that the statements in the Prospectus as so
amended or supplemented will not, in the light of the circumstances existing
when the Prospectus is delivered to a purchaser, be misleading or so that the
Prospectus will comply with applicable law.

 

(g)                                  Blue Sky Compliance.  The Company will
qualify the Securities for offer and sale under the securities or Blue Sky laws
of such U.S. jurisdictions as the Representative shall reasonably request and
will continue such qualifications in effect so long as required for distribution
of the Securities; provided that the Company shall not be required to
(i) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.

 

(h)                                 Earning Statement.  The Company will make
generally available to its security holders and the Representative as soon as
practicable an earning statement that satisfies the provisions of
Section 11(a) of the Securities Act and Rule 158 of the Commission promulgated
thereunder covering a period of at least twelve months beginning with the first
fiscal quarter of the Company occurring after the “effective date” (as defined
in Rule 158) of the Registration Statement; provided that the Company will be
deemed to have complied with such requirement by filing on EDGAR a report that
satisfies the requirements of an “earning statement” (as defined in Rule 158).

 

15

--------------------------------------------------------------------------------


 

(i)                                     Clear Market.  During the period from
the date hereof through and including the date that is 30 days after the date
hereof, the Company will not, without the prior written consent of J.P. Morgan
Securities LLC, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Company and having a term of more than
one year.

 

(j)                                    Use of Proceeds.  The Company will apply
the net proceeds from the sale of the Securities as described in the Time of
Sale Information and the Prospectus under the heading “Use of proceeds.”

 

(k)                                 No Stabilization.  The Company will not
take, directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

 

(l)                                     Record Retention.  The Company will,
pursuant to reasonable procedures developed in good faith, retain copies of each
Issuer Free Writing Prospectus that is not filed with the Commission for three
years after the Closing Date in accordance with Rule 433 under the Securities
Act.

 

(m)                             Notice of Inability to Use Automatic Shelf
Registration Statement Form.  If at any time during the Prospectus Delivery
Period, the Company receives from the Commission a notice pursuant to
Rule 401(g)(2) or otherwise ceases to be eligible to use the automatic shelf
registration statement form, the Company will (i) promptly notify the
Representative, (ii) promptly file a new registration statement or
post-effective amendment on the proper form relating to the Securities, in a
form satisfactory to the Representative, (iii) use its best efforts to cause
such registration statement or post-effective amendment to be declared effective
and (iv) promptly notify the Representative of such effectiveness.  The Company
will take all other action necessary or appropriate to permit the public
offering and sale of the Securities to continue as contemplated in the
registration statement that was the subject of the Rule 401(g)(2) notice or for
which the Company has otherwise become ineligible.  References herein to the
Registration Statement shall include such new registration statement or
post-effective amendment, as the case may be.

 

5.                                      Certain Agreements of the Underwriters. 
Each Underwriter hereby severally represents and agrees that:

 

(a)                                 It has not and will not use, authorize use
of, refer to, or participate in the planning for use of, any “free writing
prospectus,” as defined in Rule 405 under the Securities Act (which term
includes use of any written information furnished to the Commission by the
Company and not incorporated by reference into the Registration Statement and
any press release issued by the Company) other than (i) a free writing
prospectus that, solely as a result of use by such Underwriter, would not
trigger an obligation to file such free writing prospectus with the Commission
pursuant to Rule 433, (ii) any Issuer Free Writing Prospectus listed on Schedule
2 hereto or prepared pursuant to Section 3(c) or Section 4(c) (including any
electronic road show), or (iii) any free writing prospectus prepared by such
Underwriter and approved by the Company and the Representative in advance in
writing.  Notwithstanding the foregoing the Underwriters may use a term sheet
substantially in the form of Schedule 3 hereto without the consent of the
Company.

 

16

--------------------------------------------------------------------------------


 

(b)                                 The Representative, on behalf of the several
Underwriters, will, pursuant to reasonable procedures developed in good faith,
retain copies of each Issuer Free Writing Prospectus that is not filed with the
Commission for three years after the Closing Date in accordance with Rule 433
under the Securities Act.

 

(c)                                  It is not subject to any pending proceeding
under Section 8A of the Securities Act with respect to the offering of the
Securities (and will promptly notify the Company if any such proceeding against
it is initiated during the Prospectus Delivery Period).

 

6.                                      Conditions of Underwriters’
Obligations.  The obligation of each Underwriter to purchase Securities on the
Closing Date as provided herein is subject to the performance by the Company of
its covenants and other obligations hereunder and to the following additional
conditions:

 

(a)                                 Registration Compliance; No Stop Order.  If
a post-effective amendment to the Registration Statement is required to be filed
under the Securities Act, such post-effective amendment shall have become
effective, and the Representative shall have received notice thereof, not later
than 5:00 p.m., New York City time, on the date hereof; no order suspending the
effectiveness of the Registration Statement shall be in effect, and no
proceeding for such purpose, pursuant to Rule 401(g)(2) or pursuant to
Section 8A under the Securities Act shall be pending before or threatened by the
Commission; the Prospectus and each Issuer Free Writing Prospectus shall have
been timely filed with the Commission under the Securities Act (in the case of
an Issuer Free Writing Prospectus, to the extent required by Rule 433 under the
Securities Act) and in accordance with Section 4(a) hereof; and all requests by
the Commission for additional information shall have been complied with to the
reasonable satisfaction of the Representative.

 

(b)                                 Representations and Warranties.  The
representations and warranties of the Company contained herein shall be true and
correct on the date hereof and on and as of the Closing Date; and the statements
of the Company and its officers made in any certificates delivered pursuant to
this Agreement shall be true and correct on and as of the Closing Date.

 

(c)                                  No Downgrade.  Subsequent to the earlier of
(A) the Time of Sale and (B) the execution and delivery of this Agreement,
(i) no downgrading shall have occurred in the rating accorded any securities
issued or guaranteed by the Company or any of its subsidiaries by any
“nationally recognized statistical rating organization,” as such term is defined
under Section 3(a)(62) under the Exchange Act and (ii) no such organization
shall have publicly announced that it has under surveillance or review, or has
changed its outlook with respect to, its rating of any securities issued or
guaranteed by the Company or any of its subsidiaries (other than an announcement
with positive implications of a possible upgrading).

 

(d)                                 No Material Adverse Change.  Subsequent to
the execution and delivery of this Agreement, no event or condition of a type
described in Section 3(z) hereof shall have occurred or shall exist, which event
or condition is not described in the Time of Sale Information (excluding any
amendment or supplement thereto) and the Prospectus (excluding any amendment or
supplement thereto) and the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the

 

17

--------------------------------------------------------------------------------


 

Securities on the terms and in the manner contemplated by this Agreement, the
Time of Sale Information and the Prospectus.

 

(e)                                  Officer’s Certificate.  The Representative
shall have received on and as of the Closing Date a certificate of an executive
officer of the Company (acting in such capacity on behalf of the Company and not
in such executive officer’s personal capacity) who has specific knowledge of the
Company’s financial matters and is reasonably satisfactory to the Representative
(i) confirming that such officer has carefully reviewed the Registration
Statement, the Time of Sale Information and the Prospectus and, to the knowledge
of such officer, the representations set forth in Sections 3(a) and 3(b) hereof
are true and correct; (ii) confirming that the other representations and
warranties of the Company in this Agreement are true and correct and that the
Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied hereunder at or prior to the Closing Date; and
(iii) to the effect set forth in paragraphs (a), (c) and (d) of this Section 6.

 

(f)                                   Comfort Letters for the Company.  On the
date of this Agreement and on the Closing Date, PricewaterhouseCoopers LLP shall
have furnished to the Representative, at the request of the Company, letters,
dated the respective dates of delivery thereof and addressed to the
Underwriters, in form and substance reasonably satisfactory to the
Representative, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
Company’s financial statements and certain financial information contained or
incorporated by reference in the Registration Statement, the Time of Sale
Information and the Prospectus; provided that the letter delivered on the
Closing Date shall use a “cut-off” date no more than three business days prior
to the Closing Date.

 

(g)                                  CFO Certificates.  On the date of this
Agreement and on the Closing Date, the Company shall have furnished to the
Representative certificates, dated the respective dates of delivery thereof and
addressed to the Underwriters, of its chief financial officer with respect to
certain financial data contained or incorporated by reference in the
Registration Statement, the Time of Sale Information and the Prospectus,
providing “management comfort” with respect to such information, in form and
substance reasonably satisfactory to the Representative.

 

(h)                                 Opinion of Counsel for the Company.  Opinion
and Negative Assurance Statement of Outside Counsel for the Company.  DLA Piper
LLP (US), counsel for the Company, shall have furnished to the Representative,
at the request of the Company, an opinion and negative assurance statement,
dated the Closing Date and addressed to the Underwriters, in form and substance
reasonably satisfactory to the Representative, to the effect set forth in Annex
B hereto.

 

(i)                                     Opinion and Negative Assurance Statement
of Counsel for the Underwriters.  The Representative shall have received on and
as of the Closing Date an opinion and negative assurance statement of Simpson
Thacher & Bartlett LLP, counsel for the Underwriters, addressed to the
Underwriters, with respect to such matters as the Representative may reasonably
request, and such counsel shall have received such documents and information as
they may reasonably request to enable them to pass upon such matters.

 

(j)                                    No Legal Impediment to Issuance.  No
action shall have been taken and no statute, rule, regulation or order shall
have been enacted, adopted or issued by any federal, state or

 

18

--------------------------------------------------------------------------------


 

foreign governmental or regulatory authority that would, as of the Closing Date,
prevent the issuance or sale of the Securities; and no injunction or order of
any federal, state or foreign court shall have been issued that would, as of the
Closing Date, prevent the issuance or sale of the Securities.

 

(k)                                 Good Standing.  The Representative shall
have received on and as of the Closing Date satisfactory evidence of the good
standing of the Company and its Designated Subsidiaries, other than the
Designated Subsidiaries organized and existing outside the United States, in
their respective jurisdictions of organization and their good standing in such
other jurisdictions as the Representative may reasonably request, in each case
in writing or any standard form of telecommunication from the appropriate
governmental authorities of such jurisdictions.

 

(l)                                     Additional Documents.  On or prior to
the Closing Date, the Company shall have furnished to the Representative such
further certificates and documents as the Representative may reasonably request.

 

(m)                             Supplemental Indenture Relating to Securities. 
The Representative shall have received an executed copy of the Supplemental
Indenture.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Underwriters.

 

7.                                      Indemnification and Contribution.

 

(a)                                 Indemnification of the Underwriters.  The
Company agrees to indemnify and hold harmless each Underwriter, its affiliates,
directors and officers and each person, if any, who controls such Underwriter
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, reasonable, documented legal fees
and other reasonable, documented expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary in order to
make the statements therein, not misleading, or (ii) any untrue statement or
alleged untrue statement of a material fact contained in the Prospectus (or any
amendment or supplement thereto), any Issuer Free Writing Prospectus or any Time
of Sale Information, or caused by any omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case except insofar as such losses, claims, damages or liabilities arise
out of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to any Underwriter furnished to the Company in writing by
such Underwriter through the Representative expressly for use therein.

 

(b)                                 Indemnification of the Company.  Each
Underwriter agrees, severally and not jointly, to indemnify and hold harmless
the Company, its directors, its officers who signed the

 

19

--------------------------------------------------------------------------------


 

Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act to the same extent as the indemnity set forth in paragraph (a) of this
Section 7, but only with respect to any losses, claims, damages or liabilities
that arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to such Underwriter furnished to the Company in
writing by such Underwriter through the Representative expressly for use in the
Registration Statement, the Prospectus (or any amendment or supplement thereto),
any Issuer Free Writing Prospectus or any Time of Sale Information, it being
understood and agreed that the only such information consists of the following:
the statements concerning the Underwriters contained in the first paragraph
under the subsection “Commissions and discounts,” the third sentence under the
subsection “New issue of notes” and the first three paragraphs under the
subsection “Short positions” under the heading “Underwriting” in the Prospectus.

 

(c)                                  Notice and Procedures.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against any person in respect of
which indemnification may be sought pursuant to either paragraph (a) or (b) of
this Section 7, such person (the “Indemnified Person”) shall promptly notify the
person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under this Section 7
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under this Section 7.  If any such proceeding shall be brought or asserted
against an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall retain counsel reasonably satisfactory to
the Indemnified Person (who shall not, without the written consent of the
Indemnified Person, be counsel to the Indemnifying Person) to represent the
Indemnified Person and any others entitled to indemnification pursuant to this
Section 7 that the Indemnifying Person may designate in such proceeding and
shall pay the reasonable, documented fees and expenses of such counsel related
to such proceeding, as incurred.  In any such proceeding, any Indemnified Person
shall have the right to retain its own counsel, but the fees and expenses of
such counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and the Indemnified Person shall have
reasonably concluded that representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them.  It is understood and agreed that the Indemnifying Person shall not, in
connection with any proceeding or related proceeding in the same jurisdiction,
be liable for the reasonable, documented fees and expenses of more than one
separate firm (in addition to any local counsel) for all Indemnified Persons,
and that all such fees and expenses shall be reimbursed as they are incurred. 
Any such separate firm for any Underwriter, its affiliates, directors and
officers and any control persons of such Underwriter shall be designated in
writing by J.P. Morgan Securities LLC and any such separate firm for the

 

20

--------------------------------------------------------------------------------


 

Company, its directors and officers who signed the Registration Statement and
any control persons of the Company shall be designated in writing by the
Company.  The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff by a court of
competent jurisdiction, the Indemnifying Person agrees to indemnify each
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment.  Notwithstanding the foregoing sentence, if at any time
an Indemnified Person shall have requested that an Indemnifying Person reimburse
the Indemnified Person for reasonable, documented fees and expenses of counsel
as contemplated by this paragraph, the Indemnifying Person shall be liable for
any settlement of any proceeding effected without its written consent if
(i) such settlement is entered into more than 45 days after receipt by the
Indemnifying Person of such request and (ii) the Indemnifying Person shall not
have reimbursed the Indemnified Person in accordance with such request prior to
the date of such settlement.  No Indemnifying Person shall, without the written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

 

(d)                                 Contribution.  If the indemnification
provided for in paragraph (a) or (b) of this Section 7 is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then each Indemnifying Person under such
paragraph, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages or liabilities (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Underwriters on the other from the offering of the Securities or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company on
the one hand and the Underwriters on the other in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations.  The relative benefits
received by the Company on the one hand and the Underwriters on the other shall
be deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Securities and
the total underwriting discounts and commissions received by the Underwriters in
connection therewith, in each case as set forth in the table on the cover of the
Prospectus, bear to the aggregate offering price of the Securities.  The
relative fault of the Company on the one hand and the Underwriters on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company or by
the Underwriters and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

(e)                                  Limitation on Liability.  The Company and
the Underwriters agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Underwriters were treated as one entity for such purpose) or by any other

 

21

--------------------------------------------------------------------------------


 

method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) of this Section 7.  The amount paid or payable by
an Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) of this Section 7 shall be deemed to include,
subject to the foregoing limitations, any reasonable, documented legal or other
expenses reasonably incurred by such Indemnified Person in connection with any
such action or claim.  Notwithstanding the provisions of this Section 7, in no
event shall an Underwriter be required to contribute any amount in excess of the
amount by which the total underwriting discounts and commissions received by
such Underwriter with respect to the offering of the Securities exceeds the
amount of any damages that such Underwriter has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.  The
Underwriters’ obligations to contribute pursuant to this Section 7 are several
in proportion to their respective purchase obligations hereunder and not joint.

 

(f)                                   Non-Exclusive Remedies.  The remedies
provided for in this Section 7 are not exclusive and shall not limit any rights
or remedies that may otherwise be available to any Indemnified Person at law or
in equity.

 

8.                                      Termination.  This Agreement may be
terminated in the absolute discretion of the Representative, by notice to the
Company, if after the execution and delivery of this Agreement and on or prior
to the Closing Date (i) trading generally shall have been suspended or
materially limited on or by any of the New York Stock Exchange, the NASDAQ Stock
Market or the over-the-counter market; (ii) trading of any securities issued or
guaranteed by the Company shall have been suspended on any exchange or in any
over-the-counter market; (iii) a general moratorium on commercial banking
activities shall have been declared by federal or New York State authorities or
a material disruption in commercial banking or securities settlement or
clearance services in the United States shall have occurred; or (iv) there shall
have occurred any outbreak or escalation of hostilities or any change in
financial markets or any calamity or crisis, either within or outside the United
States, that, in the judgment of the Representative, is material and adverse and
makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Prospectus.

 

9.                                      Defaulting Underwriter.  (a)  If, on the
Closing Date, any Underwriter defaults on its obligation to purchase the
Securities that it has agreed to purchase hereunder, the non-defaulting
Underwriters may in their discretion arrange for the purchase of such Securities
by other persons satisfactory to the Company on the terms contained in this
Agreement.  If, within 36 hours after any such default by any Underwriter, the
non-defaulting Underwriters do not arrange for the purchase of such Securities,
then the Company shall be entitled to a further period of 36 hours within which
to procure other persons reasonably satisfactory to the non-defaulting
Underwriters to purchase such Securities on such terms.  If other persons become
obligated or agree to purchase the Securities of a defaulting Underwriter,
either the non-defaulting Underwriters or the Company may postpone the Closing
Date for up to five full business days in order to effect any changes that in
the opinion of counsel for the Company or counsel for the Underwriters may be
necessary in the Registration Statement and the Prospectus or in any other

 

22

--------------------------------------------------------------------------------


 

document or arrangement, and the Company agrees to promptly prepare any
amendment or supplement to the Registration Statement and the Prospectus that
effects any such changes.  As used in this Agreement, the term “Underwriter”
includes, for all purposes of this Agreement unless the context otherwise
requires, any person not listed in Schedule 1 hereto that, pursuant to this
Section 9, purchases Securities that a defaulting Underwriter agreed but failed
to purchase.

 

(b)                                 If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Underwriter or Underwriters
by the non-defaulting Underwriters and the Company as provided in paragraph
(a) of this Section 9, the aggregate principal amount of such Securities that
remains unpurchased does not exceed one-eleventh of the aggregate principal
amount of all the Securities, then the Company shall have the right to require
each non-defaulting Underwriter to purchase the principal amount of Securities
that such Underwriter agreed to purchase hereunder plus such Underwriter’s pro
rata share (based on the principal amount of Securities that such Underwriter
agreed to purchase hereunder) of the Securities of such defaulting Underwriter
or Underwriters for which such arrangements have not been made.

 

(c)                                  If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Underwriter or Underwriters
by the non-defaulting Underwriters and the Company as provided in paragraph
(a) of this Section 9, the aggregate principal amount of such Securities that
remains unpurchased exceeds one-eleventh of the aggregate principal amount of
all the Securities, or if the Company shall not exercise the right described in
paragraph (b) of this Section 9, then this Agreement shall terminate without
liability on the part of the non-defaulting Underwriters.  Any termination of
this Agreement pursuant to this Section 9 shall be without liability on the part
of the Company, except that the Company will continue to be liable for the
payment of expenses as set forth in Section 10 hereof and except that the
provisions of Section 7 hereof shall not terminate and shall remain in effect.

 

(d)                                 Nothing contained herein shall relieve a
defaulting Underwriter of any liability it may have to the Company or any
non-defaulting Underwriter for damages caused by its default.

 

10.                               Payment of Expenses.  (a)  Whether or not the
transactions contemplated by this Agreement are consummated or this Agreement is
terminated, the Company will pay or cause to be paid all costs and expenses
incident to the performance of its obligations hereunder, including without
limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities and any taxes payable in that
connection; (ii) the costs incident to the preparation, printing and filing
under the Securities Act of the Registration Statement, the Preliminary
Prospectus, any Issuer Free Writing Prospectus, any Time of Sale Information and
the Prospectus (including all exhibits, amendments and supplements thereto in
connection therewith) and the distribution thereof; (iii) the costs of
reproducing and distributing each of the Transaction Documents; (iv) the
documented, reasonable fees and expenses of the Company’s counsel and
independent accountants; (v) the fees and expenses incurred in connection with
the registration or qualification and determination of eligibility for
investment of the Securities under the laws of such U.S. jurisdictions as the
Representative may designate and the preparation, printing and distribution of a
Blue Sky Memorandum (including the related fees and expenses of counsel for the
Underwriters); (vi) any fees charged by rating agencies for rating the
Securities; (vii) the fees and expenses of the Trustee and any paying agent
(including related fees and expenses of any counsel to such parties); (viii) all
expenses and application fees incurred in connection with

 

23

--------------------------------------------------------------------------------


 

any filing with, and clearance of the offering by, the Financial Industry
Regulatory Authority; and (ix) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors.

 

(b)         If (i) this Agreement is terminated pursuant to Section 8, (ii) the
Company for any reason fails to tender the Securities for delivery to the
Underwriters or (iii) the Underwriters decline to purchase the Securities for
any reason permitted under this Agreement, other than due to a termination
pursuant to Section 9, the Company agrees to reimburse the Underwriters for all
reasonable, documented out-of-pocket costs and expenses (including the fees and
expenses of their counsel) incurred by the Underwriters in connection with this
Agreement and the offering contemplated hereby.

 

11.                               Persons Entitled to Benefit of Agreement. 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and the officers and directors and any
controlling persons referred to herein, and the affiliates of each Underwriter
referred to in Section 7 hereof.  Nothing in this Agreement is intended or shall
be construed to give any other person any legal or equitable right, remedy or
claim under or in respect of this Agreement or any provision contained herein. 
No purchaser of Securities from any Underwriter shall be deemed to be a
successor merely by reason of such purchase.

 

12.                               Survival.  The respective indemnities, rights
of contribution, representations, warranties and agreements of the Company and
the Underwriters contained in this Agreement or made by or on behalf of the
Company or the Underwriters pursuant to this Agreement or any certificate
delivered pursuant hereto shall survive the delivery of and payment for the
Securities and shall remain in full force and effect, regardless of any
termination of this Agreement or any investigation made by or on behalf of the
Company or the Underwriters.

 

13.                               Certain Defined Terms.  For purposes of this
Agreement, (a) except where otherwise expressly provided, the term “affiliate”
has the meaning set forth in Rule 405 under the Securities Act; (b) the term
“business day” means any day other than a day on which banks are permitted or
required to be closed in New York City; (c) the term “subsidiary” has the
meaning set forth in Rule 405 under the Securities Act; and (d) the term
“significant subsidiary” has the meaning set forth in Rule 1-02 of Regulation
S-X under the Exchange Act.

 

14.                               Patriot Act. In accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), the Underwriters are required to obtain, verify and
record information that identifies their respective clients, including the
Company, which information may include the name and address of their respective
clients, as well as other information that will allow the Underwriters to
properly identify their respective clients.

 

15.                               Miscellaneous.  (a)  Authority of the
Representative.  Any action by the Representative or Underwriters hereunder may
be taken by J.P. Morgan Securities LLC on behalf of the Underwriters, and any
such action taken by J.P. Morgan Securities LLC shall be binding upon the
Underwriters.

 

(b)                                 Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given upon receipt at the addresses set forth in the following

 

24

--------------------------------------------------------------------------------


 

sentence.  Notices to the Underwriters shall be given to the Representative c/o
J.P. Morgan Securities LLC, 383 Madison Avenue, New York, New York 10179 (fax: 
212-834-6081; Attention: High Yield Syndicate. Notices to the Company shall be
given to it at 600 Grant Street, Room 1500 and Room 6100, Pittsburgh, PA
15219-2800 (fax: 412-433-2811) (e-mail: rlfruehauf@uss.com), Attention: Richard
L. Fruehauf, Deputy General Counsel - Corporate, and Arne Jahn, Treasurer &
Chief Risk Officer.

 

(c)                                  Governing Law.  This Agreement and any
claim, controversy or dispute arising under or related to this Agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York.

 

(d)                                 Submission to Jurisdiction.  Each party
hereto hereby submits to the exclusive jurisdiction of the U.S. federal and New
York state courts in the Borough of Manhattan in The City of New York in any
suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.  Each party hereto waives any objection which
it may now or hereafter have to the laying of venue of any such suit or
proceeding in such courts.  Each party hereto agrees that final judgment in any
such suit, action or proceeding brought in such court shall be conclusive and
binding upon it and may be enforced in any court to the jurisdiction of which it
is subject by a suit upon such judgment.

 

(e)                                  Waiver of Jury Trial.  Each of the parties
hereto hereby waives any right to trial by jury in any suit or proceeding
arising out of or relating to this Agreement.

 

(f)                                   Counterparts.  This Agreement may be
signed in counterparts (which may include counterparts delivered by any standard
form of telecommunication), each of which shall be an original and all of which
together shall constitute one and the same instrument.

 

(g)                                  Amendments or Waivers.  No amendment or
waiver of any provision of this Agreement, nor any consent or approval to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by the parties hereto.

 

(h)                                 Headings.  The headings herein are included
for convenience of reference only and are not intended to be part of, or to
affect the meaning or interpretation of, this Agreement.

 

25

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

Very truly yours,

 

 

 

UNITED STATES STEEL CORPORATION

 

 

 

 

 

By:

 /s/ Arne Jahn

 

 

Name: Arne Jahn

 

 

Title: Treasurer and Chief Risk Officer

 

Confirmed and accepted as of the
date set forth on the first page hereof

 

J.P. Morgan Securities LLC

 

 

 

By

/s/ Mimi Tao

 

Authorized Signatory

 

Name:

 Mimi Tao

 

Title:

 Vice President

 

 

For itself and on behalf of the

several Underwriters listed

in Schedule 1 hereto.

 

[Signature page to Underwriting Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Underwriter

 

Principal Amount of
Securities

 

 

 

J.P. Morgan Securities LLC

 

$

97,500,000

Merrill Lynch, Pierce, Fenner & Smith
Incorporated

 

$

65,000,000

Barclays Capital Inc.

 

$

65,000,000

Wells Fargo Securities, LLC

 

$

65,000,000

Credit Suisse Securities (USA) LLC

 

$

44,688,000

Citigroup Global Markets Inc.

 

$

39,000,000

Goldman Sachs & Co. LLC

 

$

38,188,000

Morgan Stanley & Co. LLC

 

$

38,188,000

SunTrust Robinson Humphrey, Inc.

 

$

32,500,000

Citizens Capital Markets, Inc.

 

$

29,250,000

PNC Capital Markets LLC

 

$

29,250,000

BMO Capital Markets Corp.

 

$

23,562,000

Commerz Markets LLC

 

$

23,562,000

ING Financial Markets LLC

 

$

23,562,000

BNY Mellon Capital Markets, LLC

 

$

17,875,000

The Huntington Investment Company

 

$

17,875,000

Total

 

$

650,000,000

 

S-1

--------------------------------------------------------------------------------


 

Schedule 2

 

·                  Pricing Term Sheet, dated March 13, 2018, relating to the
Securities and attached as Schedule 3 hereto.

 

S-2

--------------------------------------------------------------------------------


 

Schedule 3

 

Filed Pursuant to Rule 433 under the Securities Act of 1933

Issuer Free Writing Prospectus dated March 13, 2018

Relating to Preliminary Prospectus Supplement dated March 13, 2018

Registration Statement No. 333-209914

 

PRICING TERM SHEET

 

United States Steel Corporation

 

$650 million aggregate principal amount of

6.250% Senior Notes due 2026 (the “notes”)

 

The information in this pricing term sheet should be read together with the
preliminary prospectus supplement dated March 13, 2018 relating to the offering
of the notes (“preliminary prospectus supplement”), including the documents
incorporated by reference therein and the related base prospectus dated March 3,
2016, filed pursuant to Rule 424(b) under the Securities Act of 1933, as
amended.

 

Issuer:

United States Steel Corporation (“USS”)

 

 

Title of securities:

6.250% Senior Notes due 2026

 

 

Principal amount:

$650 million

 

 

Coupon:

6.250%

 

 

Maturity date:

March 15, 2026

 

 

Price to public:

100% of principal amount plus accrued interest, if any, from March 15, 2018

 

 

Yield to maturity:

6.250%

 

 

Spread to benchmark treasury:

+ 343 basis points

 

 

Benchmark treasury:

UST 1.625% due February 15, 2026

 

 

Interest payment dates:

March 15 and September 15, beginning September 15, 2018

 

 

Interest payment record dates:

March 1 and September 1 of each year

 

 

Mandatory redemption:

None

 

 

Optional redemption:

USS may redeem the notes, in whole or in part, at its option at any time and
from time to time prior to March 15, 2021 at a price equal to the greater of
(i) 100% of the principal amount of the notes to be redeemed or (ii) the sum of
the present values of the redemption price of the notes to be redeemed if they
were redeemed on March 15, 2021 and all required interest payments due on such
notes through March 15, 2021, exclusive of interest accrued to the date of
redemption, discounted to the date of redemption on a semiannual basis (assuming
a 360-day year consisting of twelve 30-day months) at the applicable Treasury
Yield plus 50 basis points, plus accrued and unpaid interest, if any, to, but
excluding, the date of redemption.

 

 

 

On or after March 15, 2021, USS may redeem the notes, in whole or in part, at
its option at any time and from time to time at the redemption prices specified
below (expressed as percentages of principal amount), plus accrued and unpaid
interest, if any, to, but excluding, the date of redemption, if

 

 

 

 

 

 

S-3

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

redeemed during the twelve-month period beginning on March 15 of each of the
years indicated below:

 

 

 

On or after:

 

Price:

 

 

 

 

 

 

 

2021

 

103.125

%

 

 

 

 

 

 

2022

 

101.563

%

 

 

 

 

 

 

2023 and thereafter

 

100.000

%

 

 

 

At any time prior to March 15, 2021, USS may also redeem up to 35% of the
original aggregate principal amount of the notes with the proceeds of certain
equity offerings at a redemption price equal to 106.25% of the principal amount
of the notes, together with accrued and unpaid interest, if any, to, but
excluding, the date of redemption.

 

 

Change of control repurchase event:

If a change of control repurchase event occurs, USS will be required to make an
offer to repurchase all outstanding notes at a price in cash equal to 101% of
the principal amount of the notes, plus any accrued and unpaid interest to but
not including the repurchase date.

 

 

Pricing date:

March 13, 2018

 

 

Closing date:

March 15, 2018 (T+2).

 

 

Joint book-running managers:

J.P. Morgan Securities LLC

 

Merrill Lynch, Pierce, Fenner & Smith

 

Incorporated

 

Barclays Capital Inc.

 

Wells Fargo Securities, LLC

 

Credit Suisse Securities (USA) LLC

 

Citigroup Global Markets Inc.

 

Goldman Sachs & Co. LLC

 

Morgan Stanley & Co. LLC

 

 

Co-Managers:

SunTrust Robinson Humphrey, Inc.

 

Citizens Capital Markets, Inc.

 

PNC Capital Markets LLC

 

BMO Capital Markets Corp.

 

Commerz Markets LLC

 

ING Financial Markets LLC

 

BNY Mellon Capital Markets, LLC

 

The Huntington Investment Company

 

 

CUSIP/ISIN:

912909AN8 / US912909AN84

 

 

Issue Ratings:

[Intentionally omitted]

 

 

Use of proceeds:

USS intends to use the net proceeds from this offering, together with cash on
hand, to fund the repurchase of all of its outstanding 8.375% Senior Secured
Notes due 2021 and the payment of related fees and expenses.

 

USS has filed a registration statement including a prospectus and a preliminary
prospectus supplement with the SEC for the offering to which this communication
relates.  Before you invest, you should read the prospectus and preliminary
prospectus supplement in that registration statement and other documents USS has
filed with the SEC for more complete information about USS and this offering. 
You may obtain these documents for free by visiting EDGAR on the SEC

 

S-4

--------------------------------------------------------------------------------


 

Web site at www.sec.gov.  Alternatively, USS, any underwriter or any dealer
participating in the offering will arrange to send you the prospectus and the
preliminary prospectus supplement if you request them from J.P. Morgan
Securities LLC by telephone at 1-800-245-8812 or e-mail:
hy_syndicate@restricted.chase.com; Merrill Lynch, Pierce, Fenner & Smith
Incorporated by telephone at 1-800-294-1322 or email:
dg.prospectus_requests@baml.com; Barclays Capital Inc. by telephone at
1-888-603-5847 or email: barclayprospectus@broadridge.com; Wells Fargo
Securities, LLC by telephone at 1-800-645-3751 Opt 5 or email:
wfscustomerservice@wellsfargo.com; Credit Suisse by telephone at 1-800-221-1037
or email: newyork.prospectus@credit-suisse.com,; Citigroup Global Markets Inc.
by telephone at 1-800-831-9146 or email: prospectus@citi.com; Goldman Sachs &
Co. LLC by telephone at 1-866-471-2526 or e-mail: prospectus-ny@ny.email.gs.com
or Morgan Stanley & Co. LLC by telephone at 1-866-718-1649 or e-mail:
prospectus@morganstanley.com.

 

S-5

--------------------------------------------------------------------------------


 

Annex A

 

Designated Subsidiaries of the Company

 

Entity

 

Jurisdiction of Organization

 

 

 

U.S. Steel Tubular Products, Inc.

 

Delaware

USS Portfolio Delaware, Inc.

 

Delaware

U. S. Steel Košice, s.r.o

 

Slovak Republic

U.S. Steel Oilwell Services, LLC

 

Delaware

U. S. Steel Seamless Tubular Operations, LLC

 

Texas

United States Steel International, Inc.

 

New Jersey

USS Galvanizing, Inc.

 

Delaware

Grant Assurance Corporation

 

Vermont

U.S. Steel Holdings, Inc.

 

Delaware

 

A-1

--------------------------------------------------------------------------------


 

Annex B

 

Form of Opinion and Negative Assurance Statement of Counsel for the Company

 

1.     The Company is a corporation validly existing and in good standing under
the laws of the State of Delaware and has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted as described in the Registration Statement, the Time of
Sale Information and the Prospectus.

 

2.     The Company has all requisite corporate power and authority to execute
and deliver the Underwriting Agreement and to perform its obligations
thereunder.  The execution, delivery and performance of the Underwriting
Agreement by the Company has been duly authorized by all necessary corporate
actions on the part of the Company.  The Underwriting Agreement has been duly
and validly executed and delivered by the Company.

 

3.     The Company has all requisite corporate power and authority to execute
and deliver the Securities.  The execution and delivery of the Securities by the
Company has been duly authorized by all necessary corporate action on the part
of the Company.  The Securities have been duly and validly executed and
delivered by the Company and (assuming the due authentication thereof by the
Trustee) constitute valid and legally binding obligations of the Company
enforceable against the Company in accordance with their terms and will be
entitled to the benefits of the Indenture.

 

4.     The Company has all requisite corporate power and authority to execute
and deliver the Indenture and to perform its obligations thereunder.  The
execution, delivery and performance of the Indenture by the Company has been
duly authorized by all necessary corporate action on the part of the Company. 
The Indenture has been duly qualified under the Trust Indenture Act.  The
Indenture has been duly and validly executed and delivered by the Company and
(assuming the due execution thereof by the Trustee) constitutes the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms.

 

5.     No consent, approval, waiver, license or authorization or other action by
or filing with any New York or federal governmental or regulatory authority or
court or any Delaware governmental or regulatory authority or court under the
DGCL is required in connection with the execution and delivery by the Company of
the Underwriting Agreement, the Indenture and the Securities, the consummation
by the Company of the transactions contemplated thereby or the performance by
the Company of its obligations thereunder, except as needed for compliance with
state securities or blue sky laws, as to which we express no opinion in this
paragraph.

 

6.     The execution and delivery by the Company of the Indenture, the
Securities and the Underwriting Agreement and performance of its obligations
thereunder will not conflict with, constitute a default under, or violate
(i) any of the terms, conditions or provisions of the Organizational Documents
of the Company, (ii) any of the terms, conditions or provisions of the Material
Contracts, (iii) any Applicable Law applicable to the Company (other than
federal and state securities or blue sky laws, as to which we express no opinion
in this paragraph), or (iv) any judgment, writ, injunction, decree, order or
ruling of any court or governmental authority binding on the Company of which we
are aware.

 

7.     The statements set forth in the Time of Sale Information and the
Prospectus under the captions “Description of the notes” and “Description of the
debt securities” insofar as they purport to constitute a summary of the terms of
the Securities and the Indenture, are accurate in all material respects.

 

8.     The statements in the Time of Sale Information and the Prospectus under
the caption “Certain U.S. federal income tax considerations,” insofar as they
constitute statements of U.S. federal

 

B-1

--------------------------------------------------------------------------------


 

income tax law or legal conclusions with respect thereto, and subject to the
limitations set forth therein, fairly summarize the matters referred to therein
in all material respects.

 

9.     The Company is not, nor immediately after the sale of the Securities and
the application of the proceeds from such sale (as described in the Time of Sale
Information and the Prospectus under the caption “Use of proceeds”) will the
Company be, an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.

 

10.  The Registration Statement, the Preliminary Prospectus, each Issuer Free
Writing Prospectus contained in the Time of Sale Information and the Prospectus,
in each case, excluding the documents incorporated therein by reference, and any
further amendments and supplements thereto, as applicable, made by the Company
prior to the Closing Date (other than the financial statements and related
schedules and other financial data included therein, as to which we express no
opinion) comply as to form in all material respects with the requirements of the
Securities Act and the Trust Indenture Act, as applicable; it being understood,
however, that we express no view with respect to Regulation S-T promulgated
under the Securities Act.

 

11.  The documents incorporated by reference in the Registration Statement, the
Preliminary Prospectus and the Prospectus, at the time they were filed with the
Commission, complied as to form in all material respects with the requirements
of the Exchange Act.

 

12.  The Registration Statement was automatically effective upon filing with the
Commission under the Securities Act on March 3, 2016.  To our knowledge, the
Company has not received from the Commission any notice pursuant to
Rule 401(g)(2) under the Securities Act objecting to the Company’s use of the
automatic shelf registration form.  To our knowledge, no stop order suspending
the effectiveness of the Registration Statement has been issued under the
Securities Act and no proceedings for such purpose have been instituted or are
pending or are contemplated or threatened by the Commission.  Any required
filing of the Preliminary Prospectus, the Prospectus and any supplement thereto
pursuant to Rule 424(b) under the Securities Act has been made in the manner and
within the time period required by such Rule 424(b).  The required filing of
each Issuer Free Writing Prospectus contained in the Time of Sale Information
pursuant to Rule 433 under the Securities Act has been made in the manner and
within the time period required by such Rule 433.

 

13.  To our knowledge, except as described in each of the Time of Sale
Information and Prospectus, there are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company or
any of its subsidiaries is or may be a party or to which any property, right or
asset of the Company or any of its subsidiaries is or may be the subject which,
individually or in the aggregate, if determined adversely to the Company or any
of its subsidiaries, could reasonably be expected to have a Material Adverse
Effect; and no such investigations, actions, suits or proceedings are threatened
or, to our knowledge, contemplated by any governmental or regulatory authority
or threatened by others.

 

14.  Neither the issuance and sale of the Securities nor the application of the
proceeds thereof by the Company as described in the Registration Statement, the
Time of Sale Information and the Prospectus will violate Regulation T, U or X of
the Board of Governors of the Federal Reserve System.

 

Subject to the foregoing, on the basis of the information we gained in the
course of performing the services referred to above, we advise you that nothing
has come to our attention that caused us to believe that (i) the Registration
Statement (other than the financial statements, schedules and other financial
data contained or incorporated by reference therein or omitted therefrom, as to
which we express no view), as of the time it became effective or is deemed to
have become effective under Section 11(d) of the Act and Rule 430(B) thereunder,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) the Time of Sale Information (other than the financial
statements, schedules and other financial data contained or incorporated by
reference therein or omitted therefrom, as to which we express no view), as of
the Time of Sale, contained any untrue statement of a material fact or omitted
to

 

B-2

--------------------------------------------------------------------------------


 

state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading or
(iii) the Prospectus (other than the financial statements, schedules and other
financial data contained or incorporated by reference therein or omitted
therefrom, as to which we express no view), as of its date and the date hereof,
contained or contains an untrue statement of a material fact or omitted or omits
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 

B-3

--------------------------------------------------------------------------------